             Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 1 of 10 Page ID #:322



                  1 LUCIA E. COYOCA (SBN 128314)
                      lec@msk.com
                  2 EMMA LUEVANO (SBN 198421)
                      eyl@msk.com
                  3 LOUISE TRUONG (SBN 293811)
                      ltt@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  5 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  6 Facsimile: (310) 312-3100
                  7 Attorneys for Defendant
                    NETFLIX, INC.
                  8
                  9                          UNITED STATES DISTRICT COURT
                 10                     CENTRAL DISTRICT OF CALIFORNIA
                 11
                 12 MONIQUE HICKS, an individual,             CASE NO. 2:19-cv-10452-AB-MAA
                 13             Plaintiff,                    The Honorable André Birotte Jr.
                                                              Courtroom: 7B
                 14       v.
                                                              DEFENDANT NETFLIX, INC.’S
                 15 NETFLIX, INC., a Delaware                 REPLY IN SUPPORT OF MOTION
                    corporation; and DOES 1 through 50,       TO DISMISS
                 16 inclusive
                                                              Time: February 28, 2020
                 17             Defendants.                   Date: 10:00 a.m.
                                                              Place: Courtroom 7B
                 18
                                                              (Removed from LASC Case No.
                 19                                           19STCV40934)
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                          1
11880068.7
                        DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
             Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 2 of 10 Page ID #:323



                  1                                            TABLE OF CONTENTS
                  2                                                                                                                         Page
                  3 I.         INTRODUCTION ........................................................................................... 1
                  4 II.        THE COURT SHOULD GRANT NETFLIX’S MOTION TO DISMISS ..... 2
                  5
                               A.       Plaintiff’s Own Allegations Undermine Her Claim of Retaliation ...... 2
                  6
                               B.       Netflix Withdraws Its Motion to Dismiss Plaintiff’s Ninth Claim
                  7
                                        for Relief ............................................................................................... 5
                  8
                               C.       Plaintiff Should Not Be Granted Leave to Amend ............................... 5
                  9
                      III.     CONCLUSION ............................................................................................... 6
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                   i
11880068.7
                             DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
             Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 3 of 10 Page ID #:324



                  1                                         TABLE OF AUTHORITIES
                  2                                                                                                               Page(s)
                  3                                                           CASES
                  4 Akers v. County of San Diego,
                       95 Cal. App. 4th 1441 (2002) ............................................................................... 4
                  5
                  6 Brown v. Contra Costa Cty.,
                       No. C 12-1923 PJH, 2014 WL 1347680 (N.D. Cal. Apr. 3, 2014) ...................... 2
                  7
                  8 Denton v. Hernandez,
                       504 U.S. 25 (1992) ............................................................................................... 3
                  9
                    Flores v. First Hawaiian Bank.,
                 10    No. 1:11-CV-00022, 2012 WL 2550593 (D. N. Mar. I., Feb. 15, 2012) ............. 3
                 11
                    Fuchs v. Hood Industries, Inc.,
                 12    471 F. Supp. 186 (D. Mass. 1979)........................................................................ 2
                 13 In re GeoPharma, Inc. Sec. Litig.,
                 14    411 F. Supp. 2d (S.D.N.Y., Jan. 27, 2006)........................................................... 3
                 15 Ketab Corp. v. Mesriani & Assocs., P.C.,
                 16    734 F. App’x 401 (9th Cir. 2018) ......................................................................... 5

                 17 Marting v. Crawford & Co.,
                       203 F. Supp. 2d 958 (N.D. ll. 2002) ..................................................................... 5
                 18
                 19 McCleary-Evans v. Maryland Dept. of Transp., State Highway Admin.,
                       780 F.3d 582 (4th Cir. 2015) ................................................................................ 3
                 20
                    Probst v. Ashcroft,
                 21    25 F. App’x 469 (7th Cir. 2001) ........................................................................... 4
                 22
                    Yanowitz v. L’Oreal USA, Inc.,
                 23    36 Cal. 4th 1028 (2005) ................................................................................ 1, 2, 4
                 24
                                                                           STATUTES
                 25 42 U.S.C. § 1981........................................................................................................ 2
                 26
                    Unruh Civil Rights Act .............................................................................................. 5
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                 ii
11880068.7
                             DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
             Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 4 of 10 Page ID #:325



                  1                                           TABLE OF AUTHORITIES
                                                                    (continued)
                  2
                                                                                                                                          Page(s)
                  3
                                                                     OTHER AUTHORITIES
                  4
                      Rule 11 ....................................................................................................................... 1
                  5
                      Rule 12(b)(6).............................................................................................................. 1
                  6
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                    iii
11880068.7
                            DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
             Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 5 of 10 Page ID #:326



                  1 I.      INTRODUCTION
                  2         Plaintiff Monique Hicks’s (“Plaintiff”) Opposition lays bare that her
                  3 retaliation claims are based entirely on her specious argument that Netflix failed to
                  4 reinitiate negotiations with her after she raised concerns about her allegedly “low-
                  5 ball” offer. Plaintiff does not deny that she never responded to Netflix’s original
                  6 offer with a counteroffer, but instead took to Instagram and daytime talk shows in
                  7 an effort to organize a boycott against Netflix. Plaintiff does not deny that she and
                  8 Netflix engaged in detailed discussions about her offer after she first complained.
                  9 And she does not deny that Netflix’s original offer for $500,000 remained open
                 10 even after her alleged protected activity. Plaintiff thus not only fails to plead facts
                 11 showing retaliation, but the facts she pleads are inconsistent with a claim for
                 12 retaliation. Plaintiff’s Fifth, Sixth (as it relates to retaliation) and Eighth claims for
                 13 relief must therefore be dismissed with prejudice.
                 14         Even if Plaintiff could allege that she suffered some sort of retaliation (and
                 15 she, consistent with her Rule 11 obligations, cannot), her retaliation claims would
                 16 still fail because she cannot cure a fundamental defect identified in Netflix’s
                 17 Motion: Plaintiff has failed to allege any causal link between her alleged protected
                 18 activity and some “adverse employment action.” As the California Supreme Court
                 19 made clear in Yanowitz v. L’Oreal USA, Inc., 36 Cal. 4th 1028, 1051-55 (2005), to
                 20 constitute an adverse action, the terms and conditions of employment must have
                 21 been materially affected. Plaintiff’s Complaint makes clear that even after she
                 22 complained, her position did not change – she still had a $500,000 contract offer
                 23 from Netflix. The ball remained in Plaintiff’s court to either accept the offer or
                 24 make a counteroffer. Netflix’s decision to stand behind its original offer and not
                 25 negotiate against itself is not, as a matter of law, an adverse action. 1
                 26
                    1
                      Although, for purposes of this Motion, Rule 12(b)(6) requires Netflix to accept as
                 27 true the facts as alleged by Plaintiff, Netflix does not concede that Plaintiff would
    Mitchell
                    have  been an employee of Netflix (or any of its affiliated entities), even if the
                 28 parties
  Silberberg &              had been able to come to an agreement on her one-hour comedy special.
   Knupp LLP
                                                                 1
11880068.7
                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
             Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 6 of 10 Page ID #:327



                  1         Netflix therefore respectfully requests that the Court grant Netflix’s Motion
                  2 to Dismiss her Fifth, Sixth (as it relates to retaliation only) and Eighth Claims with
                  3 prejudice because Plaintiff is unable to establish that Netflix retaliated against
                  4 Plaintiff, and any amendment to attempt to state such a claim would be futile.
                  5 II.     THE COURT SHOULD GRANT NETFLIX’S MOTION TO DISMISS
                  6         A.    Plaintiff’s Own Allegations Undermine Her Claim of Retaliation
                  7         Plaintiff failed to allege a causal connection between her alleged protected
                  8 activity and an adverse action, as the law requires. 2 (See Motion to Dismiss
                  9 (“Mot.”) at 4:18-23.) In her Opposition, Plaintiff casts about in search of an
                 10 adverse action that followed her discussions with Netflix and her call for a public
                 11 boycott on Instagram, but comes up empty. As a result, Plaintiff is forced to rely
                 12 on its vague allegations that Netflix refused to negotiate against itself and make a
                 13 more generous offer to her. (Plaintiff’s Opposition to Motion to Dismiss (“Opp.”)
                 14 at 8:21-9:2.) These vague allegations cannot save Plaintiff’s claims for at least two
                 15 reasons.
                 16         First, Plaintiff concedes in her Complaint that Netflix did attempt to
                 17 negotiate with Plaintiff, even after she complained. Plaintiff admits that after she
                 18 complained, Netflix’s representatives spoke with Plaintiff’s representatives,
                 19 discussed another comedian’s deal, discussed the methodology Netflix had utilized
                 20 to calculate its offer, and asked that Plaintiff reconsider the offer. (Complaint,
                 21 ¶¶ 73-75.) While that may not have been the result Plaintiff was seeking, it clearly
                 22 was an effort by Netflix to close a deal. See Fuchs v. Hood Industries, Inc., 471 F.
                 23 Supp. 186, 191-92 (D. Mass. 1979) (holding that the “petitioner has confused
                 24 negotiation with capitulation” and that the respondents did engage in negotiations
                 25
                 26
                    2
                      To establish a prima face of retaliation, plaintiff must show that the employer
                 27 subjected  the employee to an adverse employment action. See Yanowitz, 36 Cal.4th
    Mitchell     28 WL 1347680, at *6FEHA);
                    at 1042  (applying          Brown v. Contra Costa Cty., No. C 12-1923 PJH, 2014
                                         (N.D. Cal. Apr. 3, 2014) (applying 42 U.S.C. section 1981).
  Silberberg &
   Knupp LLP
                                                                2
11880068.7
                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
             Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 7 of 10 Page ID #:328



                  1 because the petitioner “was notified of the contemplated act, was afforded an
                  2 opportunity to be heard and indeed, was heard”) (emphasis added).
                  3         Plaintiff’s argument is further wrecked on the shoals of common sense.
                  4 Though Plaintiff appears to concede that she never made a counteroffer to
                  5 Netflix’s opening offer (and does not plead otherwise), she nevertheless insists that
                  6 Netflix was obligated to bargain against itself and make another, more generous
                  7 offer, and that its failure to do so constitutes retaliation. Such an argument defies
                  8 logic and cannot save Plaintiff’s retaliation claims from dismissal. See Denton v.
                  9 Hernandez, 504 U.S. 25, 32-33 (1992) (a court may dismiss a claim as factually
                 10 frivolous when the “facts alleged rise to the level of the irrational or wholly
                 11 incredible”); In re GeoPharma, Inc. Sec. Litig., 411 F. Supp. 2d, 434, 446, n. 83
                 12 (S.D.N.Y., Jan. 27, 2006) (“Courts often refuse to infer scienter, even on a
                 13 recklessness theory, when confronted with illogical allegations”); Flores v. First
                 14 Hawaiian Bank., No. 1:11-CV-00022, 2012 WL 2550593 at *10 (D. N. Mar. I.,
                 15 Feb. 15, 2012) (dismissing a claim because plaintiff’s allegation “defie[d] common
                 16 sense.”)
                 17         Plaintiff’s efforts to compare her own Netflix negotiations with those of
                 18 Wanda Sykes does not help her cause. (Opp. at 9:8-10.) Plaintiff claims that
                 19 Wanda Sykes publicly criticized Netflix, stating that she was “‘offended’ at
                 20 Netflix’s ‘low-ball[]’ offer,” but despite publically protesting Netflix’s offer,
                 21 Netflix continued to negotiate with Sykes and ultimately reached a deal.
                 22 (Complaint, ¶¶ 79, 80). Far from evidencing retaliatory animus, Plaintiff’s
                 23 allegations about Sykes demonstrate that, in both instances, Netflix continued
                 24 negotiations after they complained.3 Unlike Plaintiff, however, who never even
                 25
                     Netflix’s negotiations with Sykes are unhelpful to Plaintiff for an additional
                      3

                 26 reason: Plaintiff has not pled that Netflix approached Sykes to reopen negotiations
                    after her public comments, as opposed to Sykes initiating further negotiations with
                 27 Netflix. As a result, the Court is left to speculate concerning whether Netflix’s
                    negotiations with Sykes were the same or different than Plaintiff’s. McCleary-
    Mitchell     28 Evans v. Maryland Dept. of Transp., State Highway Admin., 780 F.3d 582, 586
  Silberberg &
   Knupp LLP
                                                                3
11880068.7
                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
             Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 8 of 10 Page ID #:329



                  1 made a counteroffer (see Complaint, ¶¶ 73-76), Sykes was ultimately able to make
                  2 a deal.
                  3         Second, even if Netflix did fail to further negotiate with Plaintiff—which
                  4 directly contradicts Plaintiff’s own allegations—this does not cure the Complaint’s
                  5 deficiencies as Plaintiff does not plead and cannot prove a causal connection
                  6 between her email to Netflix (Complaint, ¶ 71), or her call for a boycott (id., ¶ 76),
                  7 and an adverse action. To constitute “an adverse employment action,” Netflix’s
                  8 alleged failure to negotiate against itself and sweeten its original offer must
                  9 “materially affect the terms, conditions, or privileges of employment.” Yanowitz,
                 10 36 Cal. 4th at 1051-55. “Retaliation must result in a substantial adverse change in
                 11 the terms and conditions of the plaintiff’s employment.” Akers v. County of San
                 12 Diego, 95 Cal. App. 4th 1441, 1455 (2002) (emphasis added).
                 13         Netflix’s failure to negotiate against itself could not affect any change to
                 14 Plaintiff’s terms and conditions of employment, let alone a substantial change.
                 15 Plaintiff alleges that she had an offer of $500,000 prior to her complaint to Netflix.
                 16 (Complaint, ¶ 64.) And, she alleges that after she complained, she continued to
                 17 have an offer of $500,000. (Complaint, ¶ 75.) There was no change in the terms
                 18 of her offer, and thus, no adverse action. See Akers, 95 Cal.4th at 1455; Yanowitz,
                 19 36 Cal. 4th at 1051-55.
                 20         Furthermore, Plaintiff can only speculate that the terms and conditions of her
                 21 employment with Netflix would have improved if Netflix negotiated against itself.
                 22 Because Plaintiff failed to make a counteroffer, she can only guess whether if she
                 23 had done so, Netflix would have held firm on its opening offer, or whether she and
                 24 Netflix would have ever reached an agreement on other material terms. This
                 25 defect is fatal to her claim. See Probst v. Ashcroft, 25 F. App’x 469, 472 (7th Cir.
                 26
                 27
    Mitchell     28 (4th Cir. 2015) (affirming dismissal of Plaintiff’s race claim because, “only
                    speculation [could] fill the gaps in her complaint”).
  Silberberg &
   Knupp LLP
                                                               4
11880068.7
                         DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
             Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 9 of 10 Page ID #:330



                  1 2001) (“Hypothetical possibilities are not materially adverse employment
                  2 actions”).
                  3         Finally, Plaintiff argues that Netflix’s continued refusal to negotiate against
                  4 itself supports both a discrimination and retaliation claim. Plaintiff’s pleadings,
                  5 however, reflect only one alleged harm—that Netflix was motivated by
                  6 discriminatory animus when it made a “take-it or leave-it” offer of $500,000 and
                  7 refused to negotiate with her. (Complaint, ¶¶ 75, 90.) Plaintiff cannot rely on the
                  8 same purported adverse action to support her retaliation claims. Netflix’s singular
                  9 act of not increasing its initial offer cannot support both a claim for discrimination
                 10 and retaliation. See Marting v. Crawford & Co., 203 F. Supp. 2d 958, 971 (N.D. ll.
                 11 2002) (“Plaintiff cannot argue that the conduct of which she complains was
                 12 motivated by gender bias under one theory, then claim the same conduct was in
                 13 retaliation for her complaints”).
                 14         Plaintiff’s own allegations establish that Netflix continued to negotiate with
                 15 Plaintiff and that its refusal to negotiate against itself does not, as a matter of law,
                 16 constitute adverse action. The Court should therefore grant Netflix’s Motion to
                 17 Dismiss her Fifth, Sixth (as it relates to retaliation only) and Eighth Claims.
                 18         B.     Netflix Withdraws Its Motion to Dismiss Plaintiff’s Ninth Claim
                 19                for Relief
                 20         At this time, Netflix withdraws its Motion to dismiss Plaintiff’s Ninth Claim
                 21 that Netflix violated the Unruh Civil Rights Act (“UCRA”) based on Plaintiff’s
                 22 representation that it has been pled in the alternative to her employment claims. 4
                 23         C.     Plaintiff Should Not Be Granted Leave to Amend
                 24         Plaintiff’s Fifth, Sixth (as it relates to retaliation only) and Eighth Claims
                 25 should be dismissed with prejudice. Contrary to Plaintiff’s conclusory arguments,
                 26 it is clear that the deficiencies discussed above cannot be saved by amendment.
                 27
    Mitchell
                    4
                      Netflix reserves its right to argue that the UCRA is inapplicable to Plaintiff’s
                 28 allegations
  Silberberg &                   against Netflix.
   Knupp LLP
                                                                 5
11880068.7
                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
          Case 2:19-cv-10452-AB-MAA Document 22 Filed 02/14/20 Page 10 of 10 Page ID #:331



                  1 See Ketab Corp. v. Mesriani & Assocs., P.C., 734 F. App’x 401, 406 (9th Cir.
                  2 2018) (“[L]eave to amend is usually freely given unless it is clear that the
                  3 complaint could not be saved by amendment”) (affirming denial of leave to amend
                  4 claims). There are no additional facts that Plaintiff can proffer that will change the
                  5 reality that Plaintiff’s own allegations show that Netflix did not retaliate against
                  6 her. Leave to amend would be futile and should not be granted.
                  7 III.     CONCLUSION
                  8          For the foregoing reasons, Netflix respectfully requests that the Court
                  9 dismiss Plaintiff’s Fifth, Sixth (as to failure to prevent retaliation), and Eighth
                 10 Claims for Relief with prejudice.
                 11
                 12
                      DATED: February 14, 2020             Respectfully submitted,
                 13
                                                           MITCHELL SILBERBERG & KNUPP LLP
                 14                                        LUCIA E. COYOCA
                                                           EMMA LUEVANO
                 15                                        LOUISE TRUONG
                 16
                 17
                                                           By:/s/ Lucia E. Coyoca
                 18                                              Lucia E. Coyoca (SBN 128314)
                 19                                              Attorneys for Defendant
                                                                 NETFLIX INC
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                6
11880068.7
                           DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
